Currie, J.
{on motion for rehearing). The brief filed by the attorney general takes sharp issue with the holding in our original opinion, that the mimeographed instructions issued by the board covering renewal of real-estate brokers’ licenses, constituted a “rule” within the purview of the Wisconsin Administrative Procedure Act (ch. 227, Stats.). We are far from being persuaded that such determination was error in so far as it related to the change in prior policy embodied in such mimeographed instructions by which it was attempted to require that an inactive partner in a partnership be licensed as a condition to licensing the partnership. It may well be that such mimeographed instructions may have *257bcontained other material which would not qualify as a “rule,” but we were not concerned with the same on this appeal.
Sec. 227.01 (3), Stats., defines a “rule” as follows:
“ ‘Rule’ means a regulation, standard, statement of policy, or general order (including the amendment or repeal of any of the foregoing), of general application and having the effect of law, issued by an agency to implement, interpret, or make specific legislation enforced or administered by such agency or to govern the organization or procedure of such agency.”
The particular mimeographed instruction under attack in this case was a “statement of policy ... of general application and having the effect of law, issued ... to ... interpret . . . legislation . . . administered by” the board. It does not fall within any of the exceptions stated in sec. 227.01 (4) and (5), Stats.
When a party files an application for a license with an administrative agency and the latter points to some announced agency policy of general application as a reason for rejecting the application, such announced policy constitutes a rule, the validity of which the applicant is entitled to have tested in a declaratory action instituted pursuant to sec. 227.05, Stats. However, if the application is rejected because of some ruling which is not applicable generally but is limited to the facts presented by applicant, then the situation is governed by the exception set forth in sec. 227.01 (4) 1 and such a ruling does not constitute a “rule” under ch. 227, Stats. The facts in the instant case clearly fall within the former category and not the latter.
*257cIt does not appear from the facts in Kubista v. State Annuity and Inv. Board (1950), 257 Wis. 359, 43 N. W. (2d) 470, whether the letter of the agency, which denied the state employee’s application to change the plan of payment of an annuity as having been made too late, was based upon an agency ruling of general application. Therefore, we prefer to rest our determination, that a “rule” was present in the instant case, upon the statutory definition of “rule” quoted above rather than upon the Kubista Case.
Upon further study of the problem we are of the opinion that the case of Wisconsin Telephone Co. v. Wisconsin E. R. Board (1948), 253 Wis. 584, 34 N. W. (2d) 844, is in no manner controlling of the issue under consideration here. That case, in holding that only an order entered in a contested proceeding is reviewable under sec. 227.15, Stats., is not authority for the converse, i.e., an agency determination or ruling which is not reviewable under sec. 227.15 is ipso jacto a “rule” which may be attacked in a declaratory proceeding instituted pursuant to sec. 227.05.
The brief of the attorney general further contends that only those agency interpretations of statutes, which are formally promulgated and filed as “rules” under the procedure set forth in ch. 227, Stats., qualify as “rules” under sec. 227.01 (4), Stats., which may be attacked in a declaratory proceedings instituted pursuant to sec. 227.05. We cannot agree with such interpretation of secs. 227.01 (4) and 227.05, and adhere to our determination on this point made in the original opinion herein. A holding to the contrary would permit an agency to escape judicial review of its rules, as contemplated by sec. 227.05, by merely adopting the expedient of never complying with the statutory requirements with respect to filing, noticing for hearing, and publication.
By the Court. — The motion for rehearing is denied without costs.
Hallows, J., took no part.